Citation Nr: 0722840	
Decision Date: 07/26/07    Archive Date: 08/06/07

DOCKET NO.  05-26 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 
percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to a compensable disability rating for 
bilateral hearing loss for the period of time prior to May 
13, 2005.

3.  Entitlement to a disability rating in excess of 10 
percent for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel
INTRODUCTION

The veteran's active military service extended from January 
1965 to December 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a August 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  That rating decision granted service 
connection for PTSD and assigned a 30 percent disability 
rating; and granted service connection for bilateral hearing 
loss and assigned a non-compensable (0%) disability rating.  
Subsequently, a July 2005 rating decision granted an 
increased disability rating of 50 percent for the veteran's 
service-connected PTSD effective back to the date of service 
connection in October 2003.  That rating decision also 
granted an increased disability rating of 10 percent for the 
veteran's bilateral hearing loss  effective May 13, 2005.  

In February 2007, the Board received evidence directly from 
the veteran.  In the May 2007, brief of the appellant, the 
veteran's accredited representative waived RO jurisdiction of 
this evidence pursuant to 38 C.F.R. § 20.1304.  Accordingly, 
the Board will consider this evidence in the first instance.


FINDINGS OF FACT

1.  Effective from the date of service connection on October 
1, 2003, the veteran's service-connected PTSD was manifested 
by anxiety, depressed mood, nightmares, sleep disturbance, 
hypervigilance, outbursts of anger, and a Global Assessment 
of Functioning Scale (GAF) score of between 49 and 55.  The 
veteran's PTSD renders him unemployable.

2.  In all tests the veteran's left ear shows an exceptional 
pattern of hearing impairment.  

3.  Prior to May 13, 2005, the veteran's service-connected 
bilateral hearing loss was manifested by Level I hearing 
acuity in the right ear and Level VI hearing acuity in the 
left ear.

4.  A VA audiogram conducted on May 13 2005, reveals that the 
veteran's service-connected bilateral hearing loss is 
currently manifested by Level III hearing acuity in the right 
ear and Level V hearing acuity in the left ear.


CONCLUSIONS OF LAW

1.  The criteria for a 100 percent disability rating for 
PTSD, effective from the date of service connection on 
October 1, 2003, have been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2006).  

2.  The criteria for a compensable disability rating for 
bilateral hearing loss, for the period of time prior to May 
13, 2005, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321(b)(1), 4.85, 4.86, Diagnostic Code 
6100 (2006).

3.  The criteria for a disability rating in excess of 10 
percent for bilateral hearing loss have not been met.  
38 U.S.C.A. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.85, 4.86, Diagnostic Code 6100 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Initial Matters

Before proceeding with an analysis of the merits, the Board 
must examine whether the requirements under the Veterans 
Claims Assistance Act of 2000 (VCAA) have been satisfied.  
The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2006); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to the claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004). 

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present case, the veteran's appeal for initial 
disability ratings in excess of those assigned for his 
service-connected PTSD and hearing loss stem from an RO 
rating decision dated August 2004.  The veteran was provided 
VCAA notice with respect to the issues involving service 
connection in letters dated March 2003 and January 2004.  The 
veteran's claims for service connection were substantiated by 
the August 2004 rating decision which granted service 
connection.  The veteran expressed disagreement with the 
disability ratings assigned.  He was subsequently issued a 
Statement of the Case dated in July 2005.

The veteran has not alleged that he has been prejudiced by 
any lack of notice of how to establish an earlier effective 
date in his case.  Further, as noted above, the veteran's 
claim was substantiated when service connection was granted.  
As a result, the section 5103(a) notice had served its 
purpose and its application was no longer required.  See 
Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).

If there was any notice deficiency, the Board finds that the 
presumption of prejudice on the VA's part has been rebutted 
in this case by the following: (1) based on the 
communications sent to the veteran over the course of this 
appeal, the veteran clearly has actual knowledge of the 
evidence he is required to submit in this case; and (2) in 
this case, based on the veteran's contentions and the 
communications provided to the veteran by the VA over the 
course of this appeal, he is found to be reasonably expected 
to understand from the notices provided what was needed.  

The Board has reviewed all of the evidence in the veteran's 
claims file, which includes, but is not limited to:  service 
medical records; his contentions; private medical records; VA 
medical treatment records; and VA examination reports.  The 
Board will summarize the relevant evidence where appropriate, 
and the Board's analysis will focus specifically on what the 
evidence shows, or fails to show, with respect to the 
veteran's claims for increased disability ratings for hearing 
loss and PTSD.   

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2006).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2006).  In considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2006).  
Consideration of the whole-recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  

Generally, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2006).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2006).

The veteran's appeal for increased disability ratings for 
PTSD and hearing loss is from the initial rating that granted 
service connection for these disabilities.  Thus, the entire 
body of evidence is for equal consideration.  Consistent with 
the facts found, the ratings may be higher or lower for 
segments of the time under review on appeal.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

II.  PTSD

As noted in the introduction section above, an August 2004 
rating decision granted service connection for PTSD and 
assigned a 30 percent disability rating.  Subsequently, a 
July 2005 rating decision granted an increased disability 
rating of 50 percent for the veteran's service-connected PTSD 
effective back to the date of service connection, October 1, 
2003.  The veteran asserts that he warrants a disability 
rating in excess of the current 50 percent rating assigned.  

The veteran served as a Marine in combat in Vietnam.  His 
PTSD is a result of the stressors experienced during this 
combat service.  

A VA discharge summary reveals that the veteran was 
hospitalized for inpatient treatment at a VA Medical Center 
(VAMC) from July 30, 2003 to September 10 2003, for treatment 
of his PTSD.  On discharge a Global Assessment of Function 
(GAF) scale score of 55 was assigned.  The GAF is a scale 
reflecting the "psychological, social, and occupational 
functioning in a hypothetical continuum of mental health-
illness."  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, FOURTH EDITION, American Psychiatric Association 
(1994) (DSM-IV).  A GAF score of 55 is reflective of moderate 
symptoms (e.g., flat effect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupation, or school functioning, e.g., few friends, 
conflicts with peers or co-workers).  See QUICK REFERENCE TO 
THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 (1994).

In April 2004, a VA psychiatric Compensation and Pension 
examination of the veteran was conducted.  The veteran 
reported taking early retirement at age 59, after a full 
career with an airplane manufacturer.  He reported having 
sleep disturbance and nightmares.  He also indicated that he 
was often irritable and anxious.  On mental status 
examination the veteran was noted to have a depressed mood 
and be tearful.  Irritability and anxiety were also noted.  
The diagnosis was PTSD and a GAF score of 50 was assigned.  A 
GAF score of 41 to 50 is defined as reflecting serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  See QUICK REFERENCE TO THE DIAGNOSTIC 
CRITERIA FROM DSM-IV, 46-7 (1994).

A July 2004 letter from the veteran's treating VA mental 
health provider indicated that he was unemployable due to his 
service-connected PTSD.  

In May 2005, another VA examination of the veteran was 
conducted.  The symptoms noted were similar to those on the 
prior Compensation and Pension examination and included 
irritability, anxiety, sleep disturbance and nightmares.  The 
veteran was noted to have relatively serious impairment in 
social / occupational areas.  Again, the diagnosis was PTSD, 
chronic, moderately severe, and a GAF score of 52 was 
assigned.  

The veteran received inpatient treatment for his PTSD at a 
VAMC from January to February 2006.  On discharge the 
veteran's GAF score was 49 and the report indicated that the 
"patient is not considered employable."    

The veteran's service-connected PTSD is rated at a 50 percent 
disability rating under 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2006).  A 50 percent disability rating contemplates 

occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  

38 C.F.R. § 4.130, Diagnostic Code 9411.  

A 70 percent rating contemplates 

occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.  

Id.  Finally, a 100 percent disability rating for psychiatric 
disabilities contemplates 

total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.
  
Id. 

The evidence of record reveals that the veteran retired from 
work at age 59.  While he did not leave his job as a result 
of his service-connected PTSD, he has not worked since.  He 
has also had two periods of hospitalization for inpatient 
treatment for his PTSD.  Moreover, the evidence does show 
that he requires medication for his symptoms of anxiety, 
sleep disturbance, and nightmares.  

The veteran's GAF score has ranged from 49 to 55, with 49 
being the most recently assigned.  A GAF score of 41 to 50 is 
defined as serious symptoms, such as suicidal ideation, 
severe obsessional rituals, frequent shoplifter or any 
serious impairment in social, occupational, or school 
functioning, such as no friends, unable to keep a job.  See 
QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 
(1994)(emphasis added).  

The medical opinion of his treating VA mental health 
provider, and the opinion noted on the February 2006 hospital 
summary both indicate that the veteran is unemployable due to 
the service-connected PTSD.  The evidence of record reveals 
that the PTSD has been at essentially the same level of 
impairment ever since the date of service connection in 
October 2003.  There is no evidence to the contrary.  
Accordingly, the evidence of record supports a grant of a 100 
percent disability rating for the veteran's service-connected 
PTSD effective back to the date of service connection on 
October 1, 2003.  The evidence of record reveals that the 
veteran has chronic severe PTSD manifested by symptoms of 
anxiety, depressed mood, nightmares, sleep disturbance, 
hypervigilance, outbursts of anger.  When viewed in context, 
the veteran's symptoms seem to remain at a fairly consistent 
level since 2003.  

Two medical opinions clearly state that the veteran is 
unemployable due to his PTSD.  This is supported by the most 
recent assignment of a GAF score of 49 which indicates an 
inability to keep a job.  An inability to work or keep a job 
is total occupational impairment as contemplated by the 
rating criteria.  38 C.F.R. § 4.130, Diagnostic Code 9411.  
The evidence of record reveals that the veteran has an 
inability to work, total occupational impairment, primarily 
resulting from the psychiatric symptoms of his service-
connected PTSD.  As such, this disability is properly rated 
at a 100 percent disability rating.  The evidence also shows 
that the level of psychiatric disability resulting in total 
occupational impairment has been at a consistent level since 
October 1, 2003.  Accordingly, the evidence supports the 
assignment of a 100 percent disability rating for PTSD 
effective from October 1, 2003, the date of claim for service 
connection for PTSD.  


III.  Hearing Loss

The veteran's service-connected bilateral hearing loss is 
rated at a noncompensable (0%) disability rating for the 
period of time May 13, 2005.  Effective that date, a 
disability rating of 10 percent was assigned based upon the 
VA examination conducted on that date. 

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold as measured by pure tone audiometric tests.  To 
evaluate the degree of disability from bilateral service-
connected defective hearing, the revised rating schedule 
establishes eleven levels of impaired efficiency numerically 
designated from Level I to Level XI.  Level I represents 
essentially normal audio acuity with hearing loss increasing 
with each level to the profound deafness represented by Level 
XI.  38 C.F.R. § 4.85, Part 4, Diagnostic Code 6100 (2006).

The assignment of disability ratings for hearing impairment 
is derived by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345 (1992).  

The veteran filed his original claim for service connection 
for hearing loss in January 2003.  He submitted a private 
audiogram report dated April 2003.  While this report does 
show hearing loss, it is in graphical form and is unsuitable 
for rating purposes.  

In April 2004, a VA audiological evaluation of the veteran 
was conducted.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ




1000
2000
3000
4000
RIGHT

20
30
80
90
LEFT

20
75
85
90

The average pure tone decibel loss at the above frequencies 
was 55 for the right ear and 68 for the left ear.  Speech 
audiometry revealed speech recognition ability of 92 percent 
correct in the both ears.  Normally, these audiometric 
results translate into Level I for the right ear and Level II 
for the left ear.  38 C.F.R. § 4.85 Table VI (2006).  These 
levels of hearing warrant a noncompensable (0%) disability 
rating.  38 C.F.R. § 4.85 Table VII, Diagnostic Code 6100 
(2006)

In certain situations, the rating criteria provide for rating 
exceptional patterns of hearing impairment under the 
provisions of 38 C.F.R. § 4.86.  If the puretone threshold is 
greater than 55 decibels at each of four specified 
frequencies (1000 Hertz, 2000 Hertz, 3000 Hertz and 4000 
Hertz), or if the puretone threshold is 30 decibels or less 
at 1000 Hertz and simultaneously 70 decibels or more at 2000 
Hertz, VA must determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral. That numeral will 
then be elevated to the next highest numeral for 
consideration.  Each ear is evaluated separately.  38 C.F.R. 
§ 4.86.  Accordingly, these pure tone thresholds reveal an 
exceptional pattern of hearing impairment for the left ear.  
Rating the veteran's left ear under Table VIa with a pure 
tone decibel loss of 68 results in a finding of Level V 
hearing which is then elevated to Level VI hearing.  38 
C.F.R. § 4.85 Table VIa; § 4.86(b).  

When the veteran's exceptional pattern of hearing is 
considered, the evidence provided by the April 2004 VA 
examination report shows Level I for the right ear and Level 
VI for the left ear.  These levels of hearing also only 
warrant a noncompensable (0%) disability rating.  38 C.F.R. 
§ 4.85 Table VII, Diagnostic Code 6100 (2006)

The preponderance of the evidence is against the assignment 
of a compensable disability rating for the bilateral hearing 
loss for the period of time prior to May 13, 2005.  As noted 
above the evidence provided by the VA audiogram conducted 
during this period of time does not show that the veteran had 
a level of hearing impairment which would warrant the 
assignment of a compensable disability rating.  

On May 13, 2005, the most recent VA audiological evaluation 
of the veteran was conducted.  Pure tone thresholds, in 
decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

10
35
75
75
LEFT

10
70
75
80

The average pure tone decibel loss at the above frequencies 
was 49 for the right ear and 59 for the left ear.  Speech 
audiometry revealed speech recognition ability of 80 percent 
correct in the right ear and 76 percent correct in the left 
ear.  Normally, these audiometric results translate into 
Level III for the right ear and Level IV for the left ear.  
38 C.F.R. § 4.85 Table VI (2006).  

Again, the pure tone thresholds reveal an exceptional pattern 
of hearing impairment for the left ear.  Rating the veteran's 
left ear under Table VIa with a pure tone decibel loss of 59 
results in a finding of Level IV hearing which is then 
elevated to Level V hearing.  38 C.F.R. § 4.85 Table VIa; 
§ 4.86(b).  

When the veteran's exceptional pattern of hearing is 
considered, the evidence provided by the May 2005 VA 
examination report shows Level III for the right ear and 
Level V for the left ear.  These levels of hearing warrant 
only the assignment of a 10 percent disability rating.  
38 C.F.R. § 4.85 Table VII, Diagnostic Code 6100 (2006).  The 
preponderance of the evidence is against the assignment of a 
disability rating in excess of 10 percent for the veteran's 
bilateral hearing loss for the period of time effective from 
May 13, 2005.  The audiological findings from the most recent 
examination report only support the assignment of a 10 
percent disability rating.  38 C.F.R. § 4.85, Table VII, 
Diagnostic Code 6100 (2006).

As previously stated, the assignment of disability 
evaluations for hearing impairment is a purely mechanical 
application of the rating criteria.  See Lendenmann, 3 Vet. 
App. at 345, 349 (1992).  The veteran's appeal is from the 
initial rating that granted service connection.  Consistent 
with the facts found, the Board has assigned the appropriate 
disability ratings for the specific segments of the time 
under review on appeal.  Fenderson v. West, 12 Vet. App. 119 
(1999).

The veteran's representative contends that the VA 
audiological examinations in this case were inadequate 
because of flawed methodology employed to determine the 
veteran's auditory acuity.  The representative has submitted 
no specific evidence showing that this method of audiological 
testing is inaccurate or inappropriate.  Rather, the 
representative more generally argues that the testing 
methodology does not accurately reflect the veteran's ability 
"to function under the 'ordinary conditions of life'" (in 
accordance with 38 C.F.R. § 4.10) because his auditory acuity 
was measured in a sound-controlled room.  

The Board is bound in its decisions by the regulations of the 
Department.  38 U.S.C.A. § 7104(c).  The supplementary 
information included with the publication of the revisions to 
the Schedule for rating hearing loss (64 FR 25206 (May 11, 
1999)) discusses VA's choice of methodology employed for 
determining impairment of auditory acuity.  In short, the use 
of the Maryland CNC speech discrimination test and the 
puretone threshold average determined by an audiometry test 
was established by a regulation for evaluating hearing loss 
published in the Federal Register on November 18, 1987 (52 FR 
44117).  That regulation changed the method of evaluating 
hearing loss based on a VA study on hearing loss testing 
methods and assistive hearing devices that Congress had 
requested in 1984.  The results of this study were published 
by VA in a January 1986 report entitled "Report on Hearing 
Loss Study."    

Thus, the Schedule for rating hearing loss provides for a 
specific testing methodology to be employed in determining 
auditory acuity for compensation purposes.  This long-
standing methodology was properly administered in this case, 
and there is no evidence that VA improperly interpreted the 
testing results.  

Of course, the Schedule does provide for modified rating of 
"exceptional patterns of hearing impairment."  See 38 
C.F.R. § 4.86(b).  This provision was meant to compensate for 
a pattern of hearing impairment that is an extreme handicap 
in the presence of environmental noise.  VHA has concluded 
that when this pattern of impairment is present, a speech 
discrimination test conducted in a quiet room with sounds 
amplified does not always reflect the extent of impairment 
experienced in an ordinary environment.  See 64 FR 25200, 
25203 (May 11, 1999).  In fact, an exceptional pattern of 
hearing impairment has been demonstrated in this case.

The Board concludes that the audiology examinations in this 
case were adequate and reliance on their results conforms 
with the law.  The Board also notes that there is no 
indication that referral for a rating on an extraschedular 
basis is warranted.  See 38 C.F.R. § 3.321(b).  That is, 
there is no evidence that the veteran's bilateral hearing 
loss has markedly interfered with his employment or required 
frequent hospitalization. 

As the preponderance of the evidence is against the veteran's 
claims for disability ratings in excess of those assigned for 
the indicated periods of time, the benefit-of-the-doubt rule 
is inapplicable. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990)


ORDER

A disability rating of 100 percent, is granted for PTSD, 
subject to the law and regulations governing the payment of 
monetary awards.  

A compensable disability rating for bilateral hearing loss 
for the period of time prior to May 13, 2005, is denied.

A disability rating in excess of 10 percent for bilateral 
hearing loss, is denied.



____________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


